                                  1

                                  2

                                  3

                                  4                               IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MOOSE RUN, LLC,                               Case No. 19-cv-01879-MMC
                                                          Plaintiff,                   ORDER GRANTING IN PART AND
                                  8
                                                                                       DENYING IN PART DEFENDANT'S
                                                  v.                                   APPLICATION RE: RESPONSE TO
                                  9
                                                                                       COMPLAINT; SETTING DEADLINE
                                  10     RENATO LIBRIC,                                TO AMEND; SETTING BRIEFING
                                                                                       SCHEDULE AS TO PLAINTIFF'S
                                                          Defendant.                   MOTION FOR SUMMARY JUDGMENT
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Renato Libric's "Application for a Further Extension

                                  14   of Time to Reply to Complaint; or for Leave to Amend the Basic Reply Attached with

                                  15   Better Particulars," received October 3, 2019, by the Clerk of Court, and deemed filed

                                  16   September 19, 2019,1 the day before a response to the complaint was due. (See Order,

                                  17   filed August 6, 2019 (setting deadline for response).) The "attached" document

                                  18   referenced therein is defendant's "Reply to Plaintiff's Complaint," which incorporates

                                  19   defendant's answer to the complaint and a counterclaim. In his Application, defendant

                                  20   states he intends to file a "more particularized reply," and seeks either an order extending

                                  21   to November 20, 2019, the deadline to respond to the complaint, or, alternatively, an

                                  22   order allowing him to amend, no later than November 20, 2019, the response attached to

                                  23   his Application.

                                  24          Having read and considered the Application, the Court finds defendant's Reply to

                                  25
                                              1
                                  26            As defendant is incarcerated and proceeds pro se, the Application is deemed filed
                                       on the date it was given to prison officials for mailing, which, in this instance, was
                                  27   September 19, 2019. See Houston v. Lack, 487 U.S. 266, 274-76 (1988) (holding pro se
                                       prisoner's legal document is deemed filed on date such prisoner presents it to prison
                                  28   officials for mailing).
                                  1    Plaintiff's Complaint constitutes a sufficient response to the complaint, and deems said

                                  2    filing the operative answer and counterclaim.

                                  3           Accordingly, to the extent defendant seeks an extension of time to respond to the

                                  4    complaint, the Application is hereby DENIED as moot. To the extent defendant seeks

                                  5    leave to amend his response to the complaint, however, the Application is GRANTED,

                                  6    and the Court hereby SETS November 20, 2019, as the deadline for defendant to file his

                                  7    amended answer and counterclaim.

                                  8           Further, in light of defendant's stated intent to amend his response to the

                                  9    complaint, plaintiff need not, at this time, file a response to the counterclaim contained in

                                  10   the above-referenced Reply to Plaintiff's Complaint.

                                  11          Lastly, as plaintiff previously indicated its intent to file a motion for summary

                                  12   adjudication based on the judgment in United States v. Libric, CR 18-196 MMC, and as
Northern District of California
 United States District Court




                                  13   said motion would present issues not requiring development of a further factual record,

                                  14   the Court finds it appropriate to set at this time a briefing schedule on such prospective

                                  15   motion, as follows:

                                  16          1. No later than December 13, 2019, plaintiff shall file with the Clerk and serve on

                                  17   defendant its motion for summary judgment.

                                  18          2. No later than January 17, 2020, defendant shall file with the Clerk and serve on

                                  19   plaintiff his response to plaintiff's motion.

                                  20          3. No later than February 7, 2020, plaintiff shall file with the Clerk and serve on

                                  21   defendant any reply.

                                  22          4. As of February 7, 2020, the Court will take the matter under submission.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 16, 2019
                                                                                                 MAXINE M. CHESNEY
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                       2
